United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                   No. 05-2278
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     * Appeal from the United States
     v.                              * District Court for the Western
                                     * District of Missouri.
Norman Dale Unverzagt,               *
                                     *        [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                             Submitted: January 9, 2006
                                 Filed: February 16, 2006
                                   ___________

Before LOKEN, Chief Judge, HANSEN and MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

       Norman Dale Unverzagt plead guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). The district court1 found that Unverzagt had
three prior convictions for “violent felonies” under the Armed Career Criminal Act,
18 U.S.C. § 924(e)(1). The district court imposed the mandatory minimum sentence
of 180 months under that statute.



      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Unverzagt appeals, arguing that two of his prior convictions were for burglaries
of commercial buildings and should not be treated as “violent felonies” for purposes
of the Armed Career Criminal Act. Unverzagt’s arguments are foreclosed by the
Supreme Court’s opinion in Taylor v. United States, 495 U.S. 575, 599 (1990)
(holding that a categorical approach is used to determine if a prior conviction involved
statutory elements that showed “generic burglary,” i.e., unlawful entry into, or
remaining in, a building or structure with the intent to commit a crime). Unverzagt’s
arguments are also foreclosed by numerous cases from our circuit that follow Taylor
and hold that burglaries of commercial buildings are “violent felonies” under §
924(e)(1). See United States v. Smith, 422 F.3d 715, 721 (8th Cir. 2005) (“The
guidelines definition of crime of violence found in § 4B1.2 is also viewed as
interchangeable with the statutory definition of violent felony found in 18 U.S.C. §
924(e).”); United States v. Sun Bear, 307 F.3d 747, 753 (8th Cir. 2002) (holding that
attempted burglary of a commercial property qualified as a “crime of violence” under
U.S.S.G. § 4B1.2); United States v. Hascall, 76 F.3d 902, 905 (8th Cir. 1996)
(“Building or structure in this generic definition is broad enough to include both a
commercial building and a residence.”); United States v. Solomon, 998 F.2d 587, 590-
91 (8th Cir. 1993) (holding that attempted second degree robbery under Minnesota
law qualified as a “violent felony” under § 924(e)(2)(B)(ii)).

      The judgment of the district court is affirmed.
                           ______________________________




                                          -2-